*526By the Court.
Lumpkin, J.,
delivering the opinion.
This whole proceeding, from first to last, is founded upon an entire misapprehension of the act of 1856, giving a remedy against trust estates in a court of law; and prescribing the mode of procedure thereon.
In the first place, the claim must be against the trust estate, as for blacksmith’s work done on the plantation, medical services rendered the trust negroes, &c., and not for a demand against the cestui que trust, such as this is.
Again; the judgment binds the corpus of the trust estate and is a lien thereon, and is to be enforced by levy and sale of the property itself. In other words, it is in all respects a proceeding at law, to collect claims of'•one class only, namely, such as accrue from benefit done to the trust estate in its preservation, maintainance, &c. The appointment of a receiver, therefore, to pay the judgment out of the rents, issues and profits, is wholly foreign to the statute, and the object for which it was passed.
Judgment reversed.